Citation Nr: 0632234	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-03 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the diabetes mellitus, 
type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971, including service in the Republic of Vietnam (RVN).

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
diabetes mellitus, type II and peripheral neuropathy.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2006.  A transcript of his testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran served in Vietnam, during the Vietnam era and 
is presumed exposed to herbicide agents during service.  

2.  The veteran has a diagnosis of Diabetes Mellitus, Type 
II; and the medical evidence of record is in relative 
equipoise as to whether the veteran's diabetes is classified 
as Type I or Type II.  

3.  The medical evidence shows that the veteran's peripheral 
neuropathy is secondary to his diabetes mellitus, type II.




CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, Type II, 
diabetes mellitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp 2006);  38 C.F.R. 
§§ 3.307, 3.309 (2006).

2.  Service connection for peripheral neuropathy as secondary 
to diabetes mellitus, type II is granted.  38 U.S.C.A. §§ 
1110, 1116 (West 2002 & Supp 2006);  38 C.F.R. §§ 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, who served in Vietnam during the Vietnam ear, 
asserts that his diabetes mellitus is type II, not type I.  
As such, the veteran asserts that he is entitled to service 
connection, on a presumptive basis, for diabetes mellitus, 
type II due to in-service herbicide exposure.  Additionally, 
the veteran contends that his peripheral neuropathy is 
secondary to his diabetes.

At the outset, the Board notes that VA is required, pursuant 
to 38 U.S.C.A. § 5103(a), and prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
to provide the following notice to the claimant consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b):  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with an initial duty-
to-assist letter in June 2001, prior to the initial 
unfavorable rating.  Therefore, there was no defect with 
respect to the timing of the duty-to-assist letter.  
Additional duty-to-assist letters were sent to the veteran in 
November 2003, May 2004 and November 2004.  Moreover, as the 
benefit sought on appeal is granted, no further assistance in 
developing the facts pertinent to his claims of service 
connection for diabetes mellitus, type II and peripheral 
neuropathy is required.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2006).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  

In this case, the veteran's service medical records confirm 
that the veteran was treated at airfield, on land in Vietnam.  
Additionally, the veteran's DD Form 214 indicates that the 
veteran served in Vietnam from October 20, 1969 to September 
30, 1970, and he received the Vietnam Service Medical and 
Vietnam Campaign Medal.  Thus, the veteran is presumed to 
have been exposed to herbicides because he served in Vietnam 
during the Vietnam era.

Thus, the remaining question is whether the veteran has 
Diabetes Mellitus, Type II.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Private treatment records reflect that the veteran was 
initially diagnosed with diabetes in December 1981.  At that 
time, the veteran was admitted to a private facility with an 
elevated blood sugar in early ketoacidosis.  At discharge the 
veteran was diagnosed with Diabetes Mellitus, as well as a 
Type II hyperlipoproteinemia problem.  

VA treatment records beginning in 2000 note diagnoses of both 
Type I and Type II diabetes mellitus.  

VA examination in January 2002 noted a diagnosis of profound 
diabetic peripheral neuropathy and amyotrophy.  

Additional VA examination in January 2002 noted a diagnosis 
of Type I diabetes mellitus.  The examiner noted that the 
veteran was diagnosed at age 31 and had been treated with 
insulin injections since the initial diagnosis.  The 
diagnosis was Type I insulin-dependent diabetes with diabetic 
nephropathy, diabetic retinopathy, diabetic neuropathy and 
diabetic gastropathy.  The examiner opined that there was 
some confusion as to the interpretation of the December 1981 
medical record, as noted hereinabove, because the veteran was 
also described as having a Type II lipid disorder, not Type 
II diabetes.  This is the only rationale expressed by the 
examiner as the basis for a diagnosis of Type I diabetes 
mellitus.  The examiner also noted that Type I diabetes was 
documented in the medical records; however he failed to note 
that Type II diabetes was also documented in the claims file.  

In contrast to the January 2002 opinion of the VA examiner, 
another VA doctor noted that, based on a review of the 
record, there was room for doubt as to whether the veteran's 
diabetes was Type I or Type II.  

Additionally, the veteran's private doctor prepared a 
memorandum in July 2006 noting that he treated the veteran 
for a multitude of medical problems, one of which was 
diabetes mellitus, type II.  The doctor did not provide a 
rationale for his opinion.  

In short, there is conflicting opinion as to whether the 
veteran has Type II or Type I diabetes.  Neither the VA 
examiners nor the private doctor provided a rationale for 
their conclusions that the veteran had one Type of diabetes 
versus the other Type.  

The Board is mindful of the opinion of the January 2002 VA 
examiner.  However, it appears that the VA examiner's opinion 
was based solely on the rationale that at the time of the 
initial diagnosis in December 1981, there was some confusion 
as to the type of diabetes because of the notation of "Type 
II hyperlipoproteinemia problem" which was diagnosed at the 
same time that the veteran's diabetes was initially 
diagnosed.  This rationale does not provide a medical basis 
for the opinion that the veteran's diabetes is Type I.  

It has been established by medical professionals, that it 
can, in some circumstances, be difficult to determine the 
type of diabetes (Type I or Type II) from which a person 
suffers, particularly if many years have passed since the 
initial diagnosis, as is the case here.  Perhaps the opinions 
of record do not provide a more complete rationale for 
finding that the veteran has Type I or Type II diabetes 
because there is no certainty on this question.

The evidence appears to be in equipoise on the question of 
whether the veteran has Type II or Type I diabetes.  The 
Board resolves such doubt in the veteran's favor, and 
concludes that he has Type II diabetes.  Because of the 
veteran's Vietnam service that disease is presumed to have 
been incurred in service.  Accordingly, service connection 
for Type II, diabetes mellitus is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

Additionally, service connection on a secondary basis is 
granted for peripheral neuropathy, as the VA examiner in 
January 2002 opined that it was secondary to the diabetes 
mellitus.  38 C.F.R. § 3.310.




ORDER

Service connection for Diabetes Mellitus, Type II is granted.  

Service connection for peripheral neuropathy, secondary to 
diabetes mellitus, is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


